Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a surface wave launcher comprising inter alia: a coaxial port having an inner conductor and an outer conductor; a conductive tray coupled to the inner conductor and configured to surround, at least in part, a portion of a transmission medium; a first dielectric layer that surrounds, at least in part, a portion of the conductive tray; and  10a conductive cone, coupled to the outer conductor at a feed-point of the conductive cone, that coaxially surrounds the transmission medium, wherein the conductive cone is adjacent to the dielectric layer at the feed-point and forms an aperture; wherein the surface wave launcher is configured to transmit and receive guided electromagnetic waves via the aperture that propagate along the transmission medium without requiring an electrical return path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Henry et al (US 10,938,108) teach a frequency selective multi-feed dielectric antenna system, the antenna having a feed-point and a plurality of beam patterns; and, a frequency selective launcher that generates electromagnetic waves and couples the electromagnetic waves to a selected one of a plurality of conductorless dielectric cores.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845